Citation Nr: 1502741	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-45 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for residuals of multiple right ankle sprains with traumatic arthritis.  

2.  Entitlement to an effective date prior to May 21, 2008, for the grant of service connection for degenerative arthritis of the spine.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from a September 2012 rating decision of the Appeals Management Center (AMC) in Washington, DC.

The September 2009 rating decision denied entitlement to service connection for hypertension.  He filed a notice of disagreement in September 2009.  VA issued a statement of the case in May 2010.  He filed a substantive appeal in July 2010.

The September 2012 rating decision found clear and unmistakable error in a February 2012 rating decision that granted a 20 percent disability rating for residuals of multiple right ankle sprains with traumatic arthritis effective May 21, 2008.  It also granted entitlement to service connection for degenerative arthritis of the lumbar spine and assigned a 40 percent rating, effective May 21, 2008.  He filed a notice of disagreement in January 2013 requesting an "Earlier effective date for Service Connection for Back and Right Ankle Condition."  He was issued a statement of the case in March 2014.  He filed a substantive appeal in March 2014.  

This issue was initially before the Board in February 2012 when the Board denied the Veteran's claim of entitlement to service connection for hypertension.  In an August 2013 memorandum decision, the United States Court of Appeals of Veterans Claims (Court), in relevant part, vacated the portion of the Board's decision that denied the Veteran's claim for service connection for hypertension and remanded it for further development and readjudication.

The issue of entitlement to service connection for hypertension was most recently before the Board in February 2014, at which time it was remanded for further development.  It has now been returned to the Board for adjudication.  

The February 2014 Board decision also found that new and material evidence had been received to reopen the claim of entitlement to service connection for a cervical spine disability and remanded that claim for further development.  On remand, a September 2014 rating decision granted entitlement to service connection for degenerative disc disease of the cervical spine, effective from May 21, 2008.  This decision constitutes a full grant of the benefit sought, and that issue concerning service connection is no longer before the Board.  

The Board notes that the right ankle disability claim on appeal involves the Veteran's contention that an effective date of July 15, 1996, should be assigned for the grant of service connection for a right ankle disability.  As will be discussed below, however, the Veteran is already in receipt of a July 15, 1996, effective date for residuals of multiple right ankle sprains with traumatic arthritis.  It is unclear, however, whether the Veteran, in his January 2013 notice of disagreement, was intending to disagree with the effective date of the 20 percent rating that was assigned in the September 2012 rating decision rather than with the effective date of service connection itself.   The Board notes that the Veteran is pro se, and it is unclear whether he was, in fact, attempting to challenge the effective date of the grant of the 20 percent rating.  (The Board notes that, while the September 2012 rating decision was effectuating a February 2012 Board grant of the increased rating, the Board's February 2012 decision did not assign an effective date.  Rather, the AMC assigned the effective date of May 21, 2008.  The Veteran is therefore challenging the AMC's September 2012 rating decision rather than the Board's February 2012 decision.)  Clarification of the Veteran's intentions on this matter should be sought by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is in receipt of an effective date of July 15, 1996, for the grant of service connection for residuals of multiple right ankle sprains with traumatic arthritis; to the extent that the Veteran is expressly seeking an effective date no earlier than July 15, 1996, there is no case or issue in controversy.

2.  In September 2003, the RO awarded service connection for residuals of multiple right ankle sprains with traumatic arthritis; the Veteran was notified of this determination by letter dated in September 2003, which included a notice of his procedural and appellate rights.

3.  The Veteran did not submit a notice of disagreement with the assigned effective date for the grant of service connection for residuals of multiple right ankle sprains with traumatic arthritis within one year of the September 2003 rating decision notice.

4.  In January 2013, the Veteran requested an earlier effective date for the award of service connection for residuals of multiple right ankle sprains with traumatic arthritis.

5.  On November 24, 2003, VA received the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine.

6.  Medical evidence establishes that entitlement to service connection for degenerative arthritis of the lumbar spine arose prior to November 24, 2003.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for an earlier effective date for the award of service connection for residuals of multiple right ankle sprains with traumatic arthritis is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202, 20.204, 20.302, 20.1103, 20.1104 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2007).

2.  The criteria for an effective date of November 24, 2003, but no earlier, for entitlement to service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial or increased rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As will be explained below, the claim of entitlement to an earlier effective date for the award of service connection for residuals of multiple right ankle sprains with traumatic arthritis lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the claim of entitlement to an earlier effective date for the award of service connection for degenerative arthritis of the lumbar spine, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2008, prior to the initial adjudication of the Veteran's claim in December 2008, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and pertinent private medical records.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

A.  Residuals of Multiple Right Ankle Sprains with Traumatic Arthritis

In a September 2003 rating decision, the Veteran was granted entitlement to service connection for residuals of multiple right ankle sprains with traumatic arthritis and was assigned a 0 percent (noncompensable) disability rating effective July 15, 1996.  He was notified of this decision and of his appellate rights in a September 2003 letter, and he neither appealed nor submitted new and material evidence within one year of the notification letter.  That decision, therefore, became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a December 2008 rating decision, the New York RO continued the noncompensable disability rating for residuals of multiple right ankle sprains with traumatic arthritis.  The Veteran appealed this decision and, in February 2012, the Board granted an increased rating of 20 percent for the Veteran's right ankle disability effective May 21, 2008.  The AMC incorrectly implemented the Board's decision in a February 2012 rating decision.  In a September 2012 rating decision, the AMC found that the February 2012 decision's implementation of the Board's February 2012 decision contained clear and unmistakable error and effectuated the 20 percent increase effective May 21, 2008.  

In January 2013, the Veteran submitted a notice of disagreement with the September 2012 AMC decision, requesting an "Earlier effective date for Service Connection for Back and Right Ankle Condition."  He contends that "The correct effective date for the Service Connection for Back and Right Ankle Condition is July 15, 1996 and not May 21, 2008."  He contends that the assignment of "The May 21, 2008 effective date is 'clearly erroneous,' within the meaning of 38 U.S.C. 7261(a)(4) and must be reversed as a matter of law."  

The Board finds that this claim must be denied for two reasons.  First, to the extent that the Veteran is specifically requesting an effective date no earlier than July 15, 1996, for service connection for residuals of multiple right ankle sprains with traumatic arthritis, the Board notes that the effective date for the grant of service connection for this claim is already July 15, 1996.  (To the extent that his January 2013 pro se notice of disagreement constituted an intention to appeal the effective date that was assigned for the 20 percent rating, that issue is referred in the Introduction, above, for appropriate follow-up with the Veteran.)  

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  In the case at hand, to the extent that the Veteran is claiming entitlement to an effective date no earlier than July 15, 1996, for the grant of entitlement to service connection for a right ankle disability, there is no controversy.  Therefore, the issue must be dismissed as moot.  

To the extent that the Veteran may be seeking an effective date prior to July 15, 1996, for the grant of service connection for a right ankle disability, the Board finds that his January 2013 notice of disagreement constitutes a freestanding earlier effective date claim, as it is seeking to appeal the effective date that was assigned for the grant of service connection in the September 2003 rating decision.  The Veteran's current claim therefore represents a freestanding earlier effective date claim that is challenging a prior final decision. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final due to a failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ( "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.

Here, the Veteran's current claim for entitlement to an earlier effective for the award of service connection for a right ankle disability was filed more than eight years after the September 2001 decision became final.  Accordingly, the Veteran's current claim for an effective date for the grant of service connection for a right ankle disability is a freestanding earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).



B.  Degenerative Arthritis of the Spine

The Veteran has also claimed entitlement to an effective date prior to May 21, 2008, for the grant of entitlement to service connection for degenerative arthritis of the spine.  Unlike with the right ankle claim, discussed above, the Veteran's notice of disagreement with the effective date for the grant of service connection for the low back disability was received within one year of the September 2012 rating decision that granted his service connection claim.  The Board may therefore consider this claim.  

The September 2012 rating decision granted entitlement to service connection for degenerative arthritis of the spine and assigned a 40 percent rating effective May 21, 2008.  According to the rating decision, the May 21, 2008, effective date was assigned because that is the date on which the Veteran filed his request to reopen the claim of entitlement to service connection for a back disability.

In January 2013, the Veteran submitted a notice of disagreement with the September 2012 AMC decision, requesting an "Earlier effective date for Service Connection for Back and Right Ankle Condition."  He contends that "The correct effective date for the Service Connection for Back and Right Ankle Condition is July 15, 1996 and not May 21, 2008."  He contends that the assignment of "The May 21, 2008 effective date is 'clearly erroneous,' within the meaning of 38 U.S.C. 7261(a)(4) and must be reversed as a matter of law."  

The July 15, 1996, effective date corresponds to the date on which VA received the Veteran's initial claim of entitlement to service connection for lumbosacral arthritis.  That claim was denied in May 1997.  The Veteran filed a notice of disagreement in May 1997.  He received a statement of the case in August 1997.  He filed a VA Form 9 to perfect his substantive appeal in August 1997, and he requested a hearing before a Member of the Board at his local RO.  

The Veteran testified at a Board hearing in May 1998.  According to the transcript, the Hearing Officer stated that "[t]he previous issues of service connection for hypercholestermia, service connection for right shoulder, service connection for hips and service connection for lumbar spine arthritis have been dropped by the veteran and representative at this hearing and therefore are no longer considered under appeal."  In response to being asked whether this is correct, the Veteran's accredited representative replied, "[t]hat is correct."  

Applicable regulations provide that "appeal withdrawals must be in writing."  38 C.F.R. § 20.204(b) (2014).  Furthermore, only the Veteran or his authorized representative may withdraw an appeal.  38 C.F.R. § 20.204(a) (2014).  A valid withdrawal must include the name of the veteran, the name of the claimant or appellant (if different from the veteran), the file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b) (2014).  The May 1998 hearing testimony constitutes a valid withdrawal of the Veteran's claim, as it was confirmed by the Veteran himself and was reduced to writing in the hearing transcript. 38 C.F.R. § 20.204(a),(b).  This withdrawal became effective at the time of the hearing. 38 C.F.R. § 20.204(b)(3).  Therefore, it was a valid withdrawal of the claim of entitlement to service connection for a low back disability, and an effective date of July 15, 1996, based on the date on which the Veteran filed the claim that was subsequently withdrawn, is not warranted.

The Veteran's next claim of entitlement to service connection for a back disability was received by VA on November 24, 2003.  This claim contains the following statement: "Please I put in for Ptsd and my back[.]  I did the exam for my back- see exam (see her opinion) and I need to know what happened to my Ptsd and back."  The PTSD claim was adjudicated in an April 2004, but the back disability remained unadjudicated until December 2008.  

The December 2008 rating decision found that no new and material evidence had been received to reopen the claim of entitlement to service connection for a lumbar spine condition.  The Veteran perfected an appeal.  In its February 2012 decision, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a lumbar spine disability and remanded this issue for further development.  On remand, the September 2012 rating decision granted service connection for degenerative arthritis of the spine.

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The Board must therefore determine the date entitlement arose.  In this case, entitlement will be found to have arisen when the record reflects the presence of degenerative arthritis of the lumbar spine.  If the Board finds evidence of degenerative arthritis of the lumbar spine prior to the date of claim (November 24, 2003), an effective date of November 24, 2003, will be assigned.  If the Board does not find evidence of degenerative arthritis of the lumbar spine prior to the date of claim (November 24, 2003), an effective date of the earliest date of evidence of a lumbar spine disability will be assigned.

The record contains a November 14, 2002, VA examination report noting review of the claims file, interview of the Veteran, and examination and diagnostic testing of the Veteran's lumbar spine.  The examiner diagnosed degenerative disc disease of the thoracic and lumbar sacral spine.  The Board therefore finds that entitlement to service connection for degenerative arthritis of the lumbar spine arose prior to the date of the claim.  Therefore, the Board finds that an effective date of November 24, 2003, but no earlier, is warranted for the grant of service connection for degenerative arthritis of the lumbar spine.  


ORDER

The claim of entitlement to an earlier effective date for the grant of service connection for residuals of multiple right ankle sprains with traumatic arthritis is dismissed.  

An effective date of November 24, 2003, but no earlier, for entitlement to service connection for degenerative arthritis of the lumbar spine is granted.




REMAND

The Veteran has also claimed entitlement to service connection for hypertension, to include as secondary to his service-connected PTSD.  As noted in the Board's February 2014 remand, the Veteran is service connected for PTSD effective from March 2002.  The Veteran filed a claim for service connection for hypertension in 2009 and contended that his hypertension is caused by, or aggravated by, his PTSD.

A June 2002 statement from Diagnostic Health Services, Inc. by Dr. H. Finger reflects that the Veteran reported a family history which was significant for high blood pressure and diabetes.

An April 2006 VA clinical record reflects that the Veteran stated that he had his blood pressure under control.  It was noted that he smoked.  Upon examination, his blood pressure was 120/80.

An August 2006 VA clinical record reflects that the Veteran had an elevated blood pressure.  A low salt diet was encouraged and HCTZ was started.  The Veteran's weight was noted to be 285 pounds and he had a body mass index of 43.

A June 2007 VA clinical record reflects that the Veteran was not taking HCTZ.  The clinician "reinforced healthy eating to control [blood pressure]."

October 2007 VA clinical records reflect that the Veteran was to start Lisinopril.  The Veteran was referred to a diabetic educator/nutritionist.  A VA clinical record reflects that the Veteran's mother had congestive heart failure.

A November 2007 VA clinical record reflects that the Veteran had been newly diagnosed with diabetes mellitus.  A December 2007 record reflects that it was uncontrolled.

February 2008 VA clinical records reflect moderately controlled hypertension, and it reflects compliance with medication.  The Veteran was encouraged to continue his low salt/fat diet, and exercise as tolerated.  It was noted that the Veteran had a normal stress test in 2006.  Weight loss was strongly encouraged.

The clinical evidence reflects that the Veteran has a history of smoking.  An October 2007 VA record reflects that he smokes one to two cigarettes a week, and had a 30 year history of 1/2 pack per day of smoking.  VA records from 2007 and 2008 reflect that the Veteran had been diagnosed with diabetes mellitus and is obese.  A December 2007 record noted that his diabetes was not always controlled.

Records from 2008 reflect that the Veteran had hypertension which was moderately controlled.  The Veteran was encouraged to continue a low salt/fat diet, and continue to exercise.

A statement from Dr. H. Jabbour, dated in August 2008, reflects that people with PTSD have abnormal stress with lower levels of cortisol and higher levels of epinephrine and norepinephrine than those individuals without PTSD.  It was noted that the long-term activation of the stress-response system and the subsequent overexposure to cortisol and other stress hormones can disrupt "almost all your body's processes" increasing the risk of heart disease.  (The Board is unclear as to the statement regarding overexposure to cortisol because the article indicates a lower level of cortisol in patients with PTSD.)  An article from Jonas, Franks, and Ingram of the National Center for Health Statistics, Centers for Disease Control and Prevention was attached.  It reflects that a study of 1,123 individuals indicated that "among middle-aged men, but not women, anxiety levels are predictive of later incidence of hypertension."

February 2009 correspondence from Dr. C. Rosenbloom reflects that the Veteran is a patient of his for his treatment of PTSD.  Dr. Rosenbloom stated that "[i]t is at least as likely as not that [the Veteran]'s PTSD condition contributed to his hypertension condition.  I have read the report of Hassan Jabbour, M.D. which reaches the conclusion that among middle-aged men anxiety levels are predictive of later incidents of hypertension."  Dr. Rosenbloom did not discuss the Veteran's specific clinical history and merely relied on the report of Dr. Jabbour, which in turn relied on the report of Jonas, Franks, and Ingram.  None of the above cited evidence discussed the Veteran's history of smoking, obesity, or diabetes, or his family history of hypertension.  In addition, the evidence from Dr. Jabbour and Jonas, Franks, and Ingram, did not specifically cite to the Veteran or discuss his clinical history.

VA has recognized that there is some evidence to indicate that PTSD may be related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  (See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.)

A May 2010 VA examination report is of record.  The examiner stated that PTSD is not recognized as a cause or aggravator of hypertension.  Based on the above cited references, the Board found that a more thorough rationale was necessary.  The Board therefore remanded this claim, requesting that the clinician discuss the above cited references as well as the Veteran's history of obesity, diabetes, and smoking, and his family history of hypertension, if pertinent.

The Board finds that the resulting July 2014 VA examination report is inadequate for the purpose of adjudicating this claim.  The VA examiner who authored this examination report found that the Veteran's hypertension is less likely than not proximately due to or the result of his service-connected disability.  As a rationale, the examiner noted that the Veteran is service-connected for PTSD; that he was diagnosed with hypertension in 2007 and weighed 293 pounds in October 2007; and that there is an established causal relationship between obesity and the development of hypertension.  Therefore, the examiner determined that the Veteran's hypertension is due to his obesity.  

The examiner also opined that the Veteran's hypertension is less likely as not aggravated by his PTSD.  The examiner described the Veteran's pertinent medical history and found the following:

The veteran's hypertension has been under good control for the past 5 years, with only one added anti-hypertensive medication of nifedipine.  These findings reflect a natural progression of the veteran's hypertension.  Thus, there is no evidence that his hypertension was aggravated beyond its natural progression by post traumatic stress disorder.  

The Board notes that the July 2014 VA examination report is insufficient because the examiner did not discuss the cited references, including the reports of Dr. Jabbour and of Jonas, Franks, and Ingram.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that an additional remand is necessary in order to obtain an opinion that addresses the cited references.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the July 2014 physician, or if unavailable with another appropriate VA medical professional, to provide a medical opinion that addresses the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is causally related to his service-connected PTSD?

(b) If the answer to (a) is "No," is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD aggravated (i.e., permanently worsened) his hypertension.  In this special context, "aggravation" has occurred when it has been medical determined that the Veteran's hypertension has undergone an identifiable permanent increase in severity that was proximately due to or the result of his service-connected PTSD.

The clinician must consider and discuss the pertinent clinical records, to include: a.) the August 2008 statement from Dr. H. Jabbour which discussed lower cortisol and higher levels of epinephrine and norepinephrine in individuals with PTSD; b.) the article from Jonas, Franks, and Ingram of the National Center for Health Statistics, Centers for Disease Control and Prevention which reflects that a study of 1,123 individuals indicated that among middle-aged men, anxiety levels are predictive of later incidence of hypertension; c.) the February 2009 correspondence from Dr. C. Rosenbloom; d.) VA information on PTSD and the heart (i.e. www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp and http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp), and e.) the Veteran's history of obesity, smoking, and diabetes, and family history of hypertension, if pertinent.

If the VA medical professional does not feel that he/she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination. 

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

2.  Following completion of the above, adjudicate the issue of entitlement to service connection for hypertension, to include as due to a service-connected disability.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


